Per Curiam.

Respondent was admitted to the Bar in the First Department in 1934.
In May, 1971 respondent was convicted in the Supreme Court of the crimes of conspiracy to extort and attempted extortion and was sentenced to serve not less than one year and not more than two years, sentences to run concurrently. He is presently incarcerated. Both crimes are felonies.
Petitioner Association of the Bar by this petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4).
The petition is granted and respondent is disbarred and his name stricken from the roll of attorneys.
Nunez, J. P., Kupferman, McNally, Steuer and Tilzer, JJ., concur.
Respondent disbarred and his name struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.